Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall the statutes of Missouri be amended to open to the state all records of an adoption, including those sealed by a court or in the possession of any public or private agency; and to provide a process by which any adoptee 18 years of age or older shall have access to his or her records; and to make the state liable for all medical, dental and funeral expenses for an adoptee if the state fails to make the adoption records available within sixty (60) days of receiving a written request from the adoptee?
See our Opinion Letter No. 139-89.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General